United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 8, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-10581
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DAVID RAY WALLACE,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 3:02-CR-328-ALL-R
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     David Ray Wallace appeals from his jury-trial conviction and

sentence for possession of a firearm by a felon in violation of

18 U.S.C. §§ 922(g)(1), 924(e).   Wallace argues that the district

court erred in finding that he consented to a search of his

person.   The evidence, viewed in the light most favorable to the

prevailing party, supports the district court’s findings and

denial of Wallace’s motion to suppress.     See United States v.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-10581
                                  -2-

Shelton, 337 F.3d 529, 532, petition for cert. filed, 72 U.S.L.W.
3393 (U.S. Nov. 24, 2003) (No. 03-781).

     Wallace further argues that the district court erred in

enhancing his sentence pursuant to 18 U.S.C. § 924(e).     This

court reviews the issue de novo.     See United States v. Martinez-

Cortez, 988 F.2d 1408, 1410 (5th Cir. 1993).     The presentence

report reveals that Wallace had three convictions for aggravated

robbery which served as predicate offenses for the sentence

enhancement.     See United States v. Munoz, 150 F.3d 401, 419 (5th

Cir. 1998).    The district court did not err.

     Finally, Wallace challenges the constitutionality of 18

U.S.C. § 922(g).    He concedes that his argument is foreclosed by

circuit precedent.    This court has repeatedly held that the

constitutionality of 18 U.S.C. § 922(g) is not open to question.

United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001).

     AFFIRMED.